Citation Nr: 1045675	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-33 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of dental trauma, 
to include for treatment purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1951 to April 
1954.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ).  A transcript of 
that proceeding is of record.

The Board granted a motion to advance this case on the Board's 
docket due to advanced age and financial hardship in March 2009.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2009).

When this case most recently was before the Board in April 2010, 
it was remanded for further development.  The case since has been 
returned to the Board for further appellate action.

In October 2010, the Veteran submitted additional argument 
regarding his claim for service connection.  Although he did not 
include a waiver of his right to have the evidence initially 
considered by the RO, there is no need for the RO to consider 
this evidence in view of the Board's determination that the 
argument is duplicative of evidence previously of record.


FINDINGS OF FACT

1.  The Veteran has no residual of in-service dental trauma.

2.  The Veteran was not a prisoner of war and did not file an 
application for dental treatment within one year of his discharge 
from active service.


CONCLUSION OF LAW

The criteria for service connection for a dental disability, for 
purposes of payment of disability compensation or for purposes of 
receiving VA outpatient dental treatment, have not been met.  38 
U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 
17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for residuals of dental 
trauma.  The Board will initially discuss certain preliminary 
matters and will then address the pertinent law and regulations 
and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-
330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n making 
the determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")." Id. at 121.

The timing requirement enunciated in Pelegrini applies equally to 
the disability-rating and effective-date elements of a service-
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with all required notice by letters mailed in March 2006 
and May 2009.  Although the Veteran was not provided complete 
notice until after the initial adjudication of the claim, the 
Board finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the completion 
of all indicated development of the record, the originating 
agency readjudicated the Veteran's claim.  There is no indication 
in the record or reason to believe that any ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA medical records, and the 
Veteran was afforded a VA examination in June 2009 with an 
addendum opinion received in June 2010.  The Veteran has not 
identified any other evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Under 38 U.S.C.A. § 1712, outpatient dental services and 
treatment, and related dental supplies, may be furnished for a 
dental condition or disability when certain enumerated conditions 
are met.  Under the holding in Mays v. Brown, 5 Vet. App. 302, 
306(1993), a claim for service connection is also considered a 
claim for VA outpatient dental treatment.

As to each noncompensable service-connected dental condition, a 
determination will be made as to whether it was due to combat 
wounds or other service trauma.  38 C.F.R. § 3.381(b).  The 
significance of finding that a dental condition is due to service 
trauma is that a Veteran will be eligible for VA outpatient 
dental treatment, without being subject to the usual restrictions 
of a timely application and one-time treatment.  38 C.F.R. § 
17.161 (c).

Compensation is only available for certain types of dental and 
oral conditions listed under 38 C.F.R. § 4.150, such as 
impairment of the mandible, loss of a portion of the ramus, and 
loss of a portion of the maxilla.  Compensation for loss of teeth 
is available only for loss of body substance of the maxilla or 
mandible.  Otherwise, VA may grant service connection for dental 
conditions, including treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease, for the sole purpose of receiving VA outpatient dental 
services and treatment, if certain criteria are met.  38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
residuals of dental trauma incurred in service.  At the February 
2009 hearing, and in an October 2004 statement, he explained that 
his mouth was injured during active duty when a shipmate punched 
him in the mouth.  He stated that he was treated with eight 
stitches to the upper lip but that shortly after his release from 
active duty in April 1954, he began noticing problems to include 
abscesses and a feeling of looseness in one of his top front 
teeth.  He testified, and stated in the correspondence submitted 
in October 2010, that he sought treatment within a year of his 
discharge and that the tooth ultimately was removed in the late 
1950s.

As will be explained below, although the Veteran experienced 
trauma to his mouth in service, the record establishes that he 
has no residual of any in-service dental trauma.  Therefore, he 
is not entitled to service connection for compensation or 
treatment purposes.

Service treatment records confirm that the Veteran was treated 
for a penetrating wound of the upper lip in June 1953 and that 
the wound became infected.  

The originating agency attempted to obtain the Veteran's 1950s VA 
medical records but no such records are available, and the 
Veteran testified that he was unable to obtain any records from 
the private dentist who treated him in the 1950s. 

The claims file does not contain any additional post-service 
treatment records pertaining to the Veteran's claimed residuals 
of dental trauma.

In response to a Board remand in March 2009, the Veteran was 
afforded a VA examination in June 2009 in which physical 
examination showed a typical edentulous area, nothing abnormal 
noted.  However, based upon the Board's conclusion that the 
examination report was not in compliance with the remand 
directives, it sought an addendum opinion from the same VA 
examiner in April 2010.

The VA examiner submitted an addendum opinion in June 2010 in 
which he noted that the Veteran's statements concerning his [in-
service] injury, symptomatology, and post-service treatment were 
assumed to be credible.  The examiner stated that the Veteran's 
missing tooth could be (and was at the time of the examination) 
replaced with a prostheses.  Based on the premise that the 
Veteran's statements were credible, the examiner opined that it 
was purely conjecture that the [in-service] injury caused the 
loss of the teeth or tooth.  The examiner based his opinion on 
the fact that if the teeth or alveolus had been traumatized, 
given the Veteran's statements that they were lost 1-2 years 
later, there could be no logical conclusion made that the injury 
sustained caused the loss of teeth; proximal trauma would not 
affect the viability of the teeth; and the fact that there was 
nothing in the record to evidence anyone evaluated the 
dentoalveolus at the time of the injury would lead a normal 
dentist to find it impossible to ascribe such proximal trauma as 
an etiologic agent for tooth loss.  The examiner furthered that 
even if the teeth were affected by the trauma, the timeframe (1-2 
years) would again indicate that it was only conjecture that it 
damaged the teeth since trauma to the tooth and pulpal tissues 
would generally result in pain and pulpal necrosis in a short 
period of time after the offending incident; to have pulpal death 
in 1-2 years would be highly unlikely.  In addition, the examiner 
noted that in finding an annotation that these teeth were 
cariously involved by examination would further raise questions 
that the teeth may have been lost due to local factors (caries, 
periodontal disease, etc.) rather than a proximal blow to the 
face.

The Veteran's spouse submitted a lay statement in November 2009 
in which she noted that approximately six months after his 
discharge from service, the Veteran complained of pain in his 
mouth.  She furthered that he went to a dentist and was told he 
had an abscess; was advised that the tooth needed to come out; 
had the abscess drained as a temporary solution; and upon its 
return, had another dentist remove four of his teeth to prevent 
more abscesses.  She also stated that the Veteran told her about 
the incident with his shipmate that he asserted caused his 
problem.

The Board has carefully considered the Veteran's statements, to 
include his testimony before the undersigned VLJ, and the 
statement provided by his spouse.

The Board notes that the Veteran is competent to describe his in-
service injury and subsequent associated symptomatology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  In addition, in regards to 
his spouse's statement, lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno, 6 
Vet. App. 465, 469; Espiritu, 2 Vet. App. at 494-95 (lay person 
may provide eyewitness account of medical symptoms).  Moreover, 
the Board has no reason to question the credibility of the 
statements concerning these facts, particularly in light of the 
documented in-service injury of the Veteran's upper lip.  

However, it is the province of trained health care professionals 
to enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  The VA examiner concluded that it was 
purely conjecture that the [in-service] injury caused the loss of 
the teeth or tooth and provided extensive rationale indicating 
that pulpal death 1-2 years after the injury would be highly 
unlikely.  This opinion was provided following a review of the 
Veteran's pertinent history and examination of the Veteran.  In 
addition, the examiner properly supported the opinion.  
Therefore, the Board has found the opinion to be highly 
probative.  There is no contrary medical opinion of record.

In this case, the Veteran does not meet the criteria for 
compensation because the medical evidence of record does not show 
his in-service trauma necessitated the removal of his top front 
tooth or teeth subsequent to service, as alleged, and the 
uncontroverted opinion of the VA examiner shows such a 
relationship did not apply in the specific case of this Veteran.  

The Board also finds that the criteria for eligibility to receive 
VA outpatient dental treatment have not been met.  Generally, a 
Veteran is entitled to VA outpatient dental treatment if he 
qualifies under one of the categories outlined in 38 U.S.C.A. § 
1712; 38 C.F.R. § 17.161.

The Board has examined all the classifications of dental 
disability under 38 C.F.R. §§ 3.381 and 17.161 and has found none 
that would apply to the Veteran.

In this regard, the Veteran does not meet the requirements of 
class I because he does not have a service-connected compensable 
dental condition or disability.  The Veteran does not meet the 
requirements of class II because although the Veteran was 
discharged from active service after September 30, 1981, he did 
not file his application for dental benefits within 180 days of 
his separation from active service.  The Veteran does not meet 
the requirements of class IIa because he does not have a dental 
condition or disability that is the result of combat wounds or 
other service trauma.  The Veteran does not meet the requirements 
of class IIb or class IIc because he was not detained or interned 
as a prisoner of war at any time during his active service.  The 
Veteran does not meet the requirements of class IIR because he 
did not file an application for dental benefits prior to his 
September 2004 original claim.  

The Veteran does not meet the requirements of class III because 
he does not have a dental condition or disability that has been 
medically determined to be aggravated by a service-connected 
condition.  The Veteran does not meet the requirements of class 
IV because he is not a service-connected Veteran with 
disabilities rated as 100 percent disabling.  The Veteran does 
not meet the requirements of class V because he is not a 
participant in a rehabilitation program under 38 U.S.C. Chapter 
31.  Finally, the Veteran does not meet the requirements of class 
VI because there is no evidence that he is scheduled for 
admission or otherwise receiving care under 38 U.S.C. Chapter 17. 
38 C.F.R. § 17.161 (a).

Accordingly, service connection for treatment purposes is also 
unwarranted.


ORDER

Entitlement to service connection for residuals of dental trauma 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


